—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 30, 1996, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, as a matter of discretion in the interest of justice, and a new trial is ordered.
In the instant trial involving the defendant and a codefendant, the court erred in failing to instruct the jury to consider the evidence of guilt or innocence separately as to each individual (see, CPL 300.10 [4]; People v Parker, 178 AD2d 665). This error was compounded by the failure of the trial court to properly charge accomplice liability (see, People v Ortiz, 107 AD2d 824; People v Vasquez, 104 AD2d 429).
In view of our decision, we do not reach the other issues raised by the defendant. O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.